Taliavbrro, J.
The corporation of the town of Vermilionville im-X^osed a license tax of ten dollars for the year 1874 on each attorney at law practicing his profession within the limits of the corporation. The defendant, an attorney at law, refused to pay this license tax, and suit was brought against him by the corporation before a justice of the peace to compel payment, and judgment was rendered in favor of the corporation, and the defendant has appealed.
Corporate bodies can exercise only the powers granted to them. In *587referring to the legislative act incorporating the town of Yermilionville we were unable to find any power, express or implied, granted to the corporation to impose a license tax of any kind. The judgment rendered by the magistrate’s court we therefore conclude was erroneously rendered.
It is therefore ordered that the judgment appealed from be annulled • and reversed. It is further ordered that there be judgment in favor of defendant, the plaintiff paying costs in both courts.